      Case 4:20-cv-00448-BSM Document 12 Filed 04/30/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

NORDIC BULK CARRIERS A/S                                                    PLAINTIFF

v.                        CASE NO. 4:20-CV-00448-BSM

LALUMINA LLC                                                              DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 30th day of April, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
